DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive.  The supplemental amendment filed 24 February 2021 cancelling claims 46-48 are the claims currently under examination.
Applicant argues that the prior art of record fails to teach or suggest a method which notifies a vehicular driver on the road of the human “based on a vehicular path of the vehicular driver not being regulated” (see page 7 of Remarks).  However, applicant’s specification as filed is completely silent as to “any type of processor actions to enable the visual notification to the vehicular driver on the road of the human crossing the marked crosswalk based on the vehicular path of the vehicular driver not being regulated” as argued at page 7 of Remarks.  Applicant argues that because the dictionary definition of “unregulated” means uncontrolled that a vehicular path not being regulated means a vehicular path where no traffic control (i.e. traffic signal or STOP sign) is present.  However, the Examiner respectfully disagrees with Applicant’s conclusion that a marked crosswalk can be unregulated.  While a marked crosswalk may not be controlled using a traffic control, a marked crosswalk is a type of traffic regulation.  Tajima et al. (United States Patent Application Publication 2016/0297322) teaches at paragraph 44 that examples “of traffic regulation elements are a signalized intersection, a stop line, a stop sign, a one-way street, and a crosswalk
Furthermore, Applicant’s Specification as filed is silent as to performing any action “based on a vehicular path of the vehicular driver not being regulated”.  While the specification as filed teaches that providing notification of a presence of an object in a vehicular path in situations such as in a poorly illuminated environment, such as a tunnel or an overpass, in a bad weather environment, or at nighttime and when the vehicular path is not regulated or unmarked (see paragraphs 4 and 40 of the Specification as filed) can be beneficial, the disclosed methods and systems provide notification regardless of whether a vehicular path of the vehicular driver is regulated and do not perform based on any conditions such as illumination levels, weather, time of day or the presence or absence of vehicular regulation.  Therefore the claims are directed to new matter as the Specification as filed fails to teach or suggest notifying a vehicular driver on the road of the human “based on a vehicular path of the vehicular driver not being regulated” as required by independent claims 31 and 41.
In response to applicant's argument that Fujiune is nonanalogous art (see page 8 of Remarks), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s disclosure is directed towards detecting a human, determining a path of the human and projecting light along the path of the human.  Likewise, Keiser in view of Camras discloses a system and method for detecting a human, determining a path of the human and projecting light along the path of the human (see Camras figure 2 and associated text).  Fujiune similarly is directed to a system and associated method for detecting a human, determining a path of the human and projecting light along the path of the human (see for example the abstract of Fujiune which states the disclosed is directed to a device which includes “a detection unit configured to detect a specific object; a projection unit configured to project a first projection image; a drive unit configured to change a direction of the projection unit so as to change the projection position of the first projection image; a controller configured to control the drive unit such that the first projection image is projected while following the motion of the detected specific object”). While the systems of Keiser in view of Camras and Fujiune may be deployed in different settings, it is clear that they perform similar functions (detecting a person, determining a path of person and projecting light based on the path of the person) and are directed towards solving a similar problem of how to determine a path of a human and provide information about the path to a projector such that light is projected based on the determined path.  Therefore, therefore, the Examiner maintains that Keiser in view of Camras and Fujiune are all analogous art.   
In view of the foregoing, the Examiner is not persuaded and the claims stand rejected as further detailed below in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33, 39, 41-43 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 claims a method wherein the lights accompany the human crossing the road over the marked crosswalk and thereby visibly notifies notify a vehicular driver on the road of the human “based on a vehicular path of the vehicular driver not being regulated”, however the Specification as filed is silent as to any method steps being performed “based on a vehicular path of the vehicular driver not being regulated” as required by the claim.  Paragraph 4 states that “when the vehicular path is not regulated or unmarked, the vehicular driver may be even further in need of being notified of the presence of the object” and paragraph 40 states that a projected laser beam “can aid the vehicular driver in being notified of the presence of the object when the vehicular path is not regulated or unmarked”.  While these passages mention that a vehicular path may not be regulated, these passages as well as the rest of the specification fail to provide support for a method which provides notification “based on a vehicular path of the vehicular driver not being regulated” as required by claim 31.  
Claims 32, 33 and 39 are rejected based on their dependence on claim 31.
Claim 41 claims a system wherein a projector projects lights such that the lights accompany the human crossing the road over the marked crosswalk and thereby visibly notifies notify a vehicular driver on the road of the human “based on a vehicular path of the vehicular driver not being regulated”, however the Specification as filed is silent as to any method steps being performed “based on a vehicular path of the vehicular driver not being regulated” as required by the claim.  Paragraph 4 states that “when the vehicular path is not regulated or unmarked, the vehicular driver may be even further in need of being notified of the presence of the object” and paragraph 40 states that a projected laser beam “can aid the vehicular driver in being notified of the presence of the object when the vehicular path is not regulated or unmarked”.  While these passages mention that a vehicular path may not be regulated, these passages as well as the rest of the specification fail to provide support for a system which provides notification “based on a vehicular path of the vehicular driver not being regulated” as required by claim 41.  
Claims 42, 43 and 49 are rejected based on their dependence on claim 31.
Claims 31-33, 39, 41-43 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “not being regulated” in claims 31 and 41 is used by the claim to mean “an uncontrolled crossing” (see page 7 of Remarks filed 2 December 2020), while the accepted meaning is of regulated is “to control or direct by a rule, principal, method, etc.” (see attached dictionary.com definition) and therefore not being regulated would be to not govern or direct according to rule.  However, a marked crosswalk as required by the claims is regulated by the principal that pedestrians are expected to cross a vehicular path at marked crosswalks (see for example paragraph 44 of United States Patent Application Publication 2016/0297322 which states “Examples of traffic regulation elements are a signalized intersection, a stop line, a stop sign, a one-way street, and a crosswalk). The term is indefinite because the specification does not clearly redefine the term.  In view of the foregoing, it is not clear how a marked crosswalk is “not being regulated”.  Therefore, the scope of the claims 31 and 41 are indefinite.
Claims 32, 33, 39, 42, 43 and 49 are rejected based on their dependence on one of claims 31 and 41.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-33, 39, 41-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (United States Patent Application Publication 2017/0327035) in view of Camras et al. (United States Patent Application Publication 2019/0197883), hereinafter referenced as Camras, and further in view of Fujiune (United States Patent Application Publication 2016/0188123).
Regarding claim 31, Keiser discloses a method comprising: receiving, by a processor, a video stream from a single camera that is stationary and imaging a marked crosswalk over a road while being stationary, wherein the video stream depicts a human crossing the road over the marked crosswalk along a current path (figure 2 exhibits a server 290 which receives video from stationary camera 225 of a crosswalk 265 as disclosed at paragraphs 26 and 28, it is apparent that a server includes a processor); detecting, by the processor, the human in the video stream crossing the road over the marked crosswalk along the current path (paragraph 30 teaches detecting a human 260 crossing the road over the marked crosswalk); performing, by the processor, a classification of the human responsive to the human being detected in the video stream crossing the road over the marked crosswalk along the current path (paragraph 30 teaches classifying the human as a human with a walking stick and uses this information to project a path); determining, by the processor, a projected path of the human over the marked crosswalk based on the current path and the classification (paragraph 30 teaches calculating a projected path of the pedestrian based on the current path and classification that the pedestrian has a walking stick).  However, Keiser fails to disclose generating, by the processor, a set of coordinates based on the projected path of the human over the marked crosswalk; and sending, by the processor, the set of coordinates to a light source including a projector that is stationary and including a plurality of light emitting diodes each projecting a light of a single color such that the projector projects a plurality of lights from the light emitting diodes onto the marked crosswalk based on the set of coordinates as the human is moving in the projected path over the marked crosswalk, wherein the lights accompany the human crossing the road over the marked crosswalk and thereby visibly notify a vehicular driver on the road of the human based on a vehicular path of the vehicular driver not being regulated.
Camras is a similar or analogous system to the claimed invention as evidenced Camras teaches a traffic system wherein the motivation of providing a visible indication of a pedestrian to a driver, thereby improving pedestrian safety would have prompted a predictable variation of Keiser by applying Camras’s known principal of providing information of a pedestrian’s path to a light source including a projector that is stationary and including a plurality of light emitting diodes each projecting a light of a single color (figure 8 exhibits wherein the light projector is a LED panel including a plurality of light emitting diodes each projecting a color as disclosed at paragraphs 57 and 72; paragraph 97 teaches that the LEDs may emit one color) such that the light source projector sources projects a plurality of lights from the light emitting diodes onto the marked crosswalk based on the set of coordinates as the human is moving in the projected path over the marked crosswalk (paragraph 42 teaches projecting light from the device onto the crosswalk to follow the pedestrian as them move across the crosswalk), wherein the lights accompanies accompany the human crossing the road over the marked crosswalk and thereby visibly notifies notify a vehicular driver on the road of the human (paragraph 42 teaches projecting light from the device onto the crosswalk to follow the pedestrian as them move across the crosswalk) based on a vehicular path of the vehicular driver not being regulated (paragraph 58 teaches using the system at a mid-street crossing and therefore would not be regulated with a traffic signal).
In view of the motivations such as providing a visible indication of a pedestrian to a driver, thereby improving pedestrian safety one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Keiser.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, the combination fails to disclose wherein the information provided to the light source is a set of coordinates.
Keiser in view of Camras teaches generating and sending information to a light source to follow a person along a projected path.  Fujiune teaches generating and sending a set of coordinates based on the projected path (paragraph 57 teaches determining a position to project light based on a projected path of a person; paragraph 65 teaches that the relative position used is a based on a coordinate system, therefore it is apparent that the relative position is a set of coordinates).  Because both Keiser in view of Camras and Fujiune teaches methods of controlling a light source, it would have been obvious to a person having ordinary skill in the art to substitute the data sent by Keiser in view of Camras for coordinates as taught by Fujiune to achieve the predictable result of controlling a light source to follow a pedestrian along a path.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 32, Keiser in view of Camras and further in view of Fujiune discloses everything claimed as applied above (see claim 31), in addition, Camras discloses wherein at least one of the lights traces the human over the marked crosswalk (paragraph 46 teaches using a spot light to trace a pedestrian as they cross a crosswalk).
Regarding claim 33, Keiser in view of Camras and further in view of Fujiune discloses everything claimed as applied above (see claim 31), in addition, Camras discloses wherein at least one of the lights illuminates the human over the marked crosswalk (paragraph 46 teaches using a spot light to illuminate a pedestrian as they cross a crosswalk).
Regarding claim 39, Keiser in view of Camras and further in view of Fujiune discloses everything claimed as applied above (see claim 31), in addition, Keiser discloses wherein the projected path is rectilinear (figure 2 exhibits wherein the path includes forward movement within the rectilinear area of the crosswalk as disclosed at paragraph 30).
Regarding claim 41, Keiser discloses a system comprising: a processor, wherein the processor is programmed to: receive a video stream from the single camera that is stationary and imaging a marked crosswalk over a road while being stationary, wherein the video stream depicts a human crossing the road over the marked crosswalk along a current path (figure 2 exhibits a server 290 which receives video from stationary camera 225 of a crosswalk 265 as disclosed at paragraphs 26 and 28, it is apparent that a server includes a processor); detect the human in the video stream crossing the road over the marked crosswalk along the current path (paragraph 30 teaches detecting a human 260 crossing the road over the marked crosswalk); perform a classification of the human after the human is detected in the video stream crossing the road over the marked crosswalk along the current path (paragraph 30 teaches classifying the human as a human with a walking stick and uses this information to project a path); determine a projected path of the human over the marked crosswalk based on the current path and the classification (paragraph 30 teaches calculating a projected path of the pedestrian based on the current path and classification that the pedestrian has a walking stick).  
However, Keiser fails to disclose a light source including a projector that is stationary and including a plurality of light emitting diodes each configured to project a light of a single color; wherein the processor is in communication with the light source and programmed to: generate a set of coordinates based on the projected path of the human over the marked crosswalk; and send the set of coordinates to the light source including the projector such that the projector projects a plurality of lights from the light emitting diodes on the marked sidewalk based on the set of coordinates as the human is moving in the projected path over the marked crosswalk, wherein the lights accompany the human crossing the road over the marked crosswalk and thereby visibly notify a vehicular driver on the road of the human based on a vehicular path of the vehicular driver not being regulated.
Camras is a similar or analogous system to the claimed invention as evidenced Camras teaches a traffic system wherein the motivation of providing a visible indication of a pedestrian to a driver, thereby improving pedestrian safety would have prompted a predictable variation of Keiser by applying Camras’s known principal of providing information of a pedestrian’s path to a light source including a projector that is stationary and including a plurality of light emitting diodes each projecting a light of a single color (figure 8 exhibits wherein the light projector is a LED panel including a plurality of light emitting diodes each projecting a color as disclosed at paragraphs 57 and 72; paragraph 97 teaches that the LEDs may emit one color) such that the light source projector sources projects a plurality of lights from the light emitting diodes onto the marked crosswalk based on the set of coordinates as the human is moving in the projected path over the marked crosswalk (paragraph 42 teaches projecting light from the device onto the crosswalk to follow the pedestrian as them move across the crosswalk), wherein the lights accompanies accompany the human crossing the road over the marked crosswalk and thereby visibly notifies notify a vehicular driver on the road of the human (paragraph 42 teaches projecting light from the device onto the crosswalk to follow the pedestrian as them move across the crosswalk) based on a vehicular path of the vehicular driver not being regulated (paragraph 58 teaches using the system at a mid-street crossing and therefore would not be regulated with a traffic signal).
In view of the motivations such as providing a visible indication of a pedestrian to a driver, thereby improving pedestrian safety one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Keiser.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, the combination fails to disclose wherein the information provided to the light source is a set of coordinates.
Keiser in view of Camras teaches generating and sending information to a light source to follow a person along a projected path.  Fujiune teaches generating and sending a set of coordinates based on the projected path (paragraph 57 teaches determining a position to project light based on a projected path of a person; paragraph 65 teaches that the relative position used is a based on a coordinate system, therefore it is apparent that the relative position is a set of coordinates).  Because both Keiser in view of Camras and Fujiune teaches methods of controlling a light source, it would have been obvious to a person having ordinary skill in the art to substitute the data sent by Keiser in view of Camras for coordinates as taught by Fujiune to achieve the predictable result of controlling a light source to follow a pedestrian along a path.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 42, Keiser in view of Camras and further in view of Fujiune discloses everything claimed as applied above (see claim 41), in addition, Camras discloses wherein at least one of the light traces the human over the marked crosswalk (paragraph 46 teaches using a spot light to trace a pedestrian as they cross a crosswalk).
Regarding claim 43, Keiser in view of Camras and further in view of Fujiune discloses everything claimed as applied above (see claim 41), in addition, Camras discloses wherein at least one of the light illuminates the human over the marked crosswalk (paragraph 46 teaches using a spot light to illuminate a pedestrian as they cross a crosswalk).
Regarding claim 49, Keiser in view of Camras and further in view of Fujiune discloses everything claimed as applied above (see claim 41), in addition, Keiser discloses wherein the projected path is rectilinear (figure 2 exhibits wherein the path includes forward movement within the rectilinear area of the crosswalk as disclosed at paragraph 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696